 In the Matter of FIRESTONE TIRE &RUBBERCOMPANYandHERBERT E.HARMONNo. 18-0-1136.-Decided April 23, 1,946DECISIONANDORDEROn October 22, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.No request for oralargument before the Board at Washington, D. C., was made by anyof the parties, and none was held.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire recordin the case, and, to the extent consistent with the Decision and Orderherein, hereby adopts the findings and conclusions of the Trial Exam-iner, and finds merit in the respondent's exceptions.The Trial Examiner found that the respondent's failure to employHerbert E. Harmon constituted discrimination in regard to his hirewithin the meaning of Section 8 (3) of the Act.We do not agree.In arriving at his finding of discrimination, the Trial Examinerrelied principally on the following factors : (1) that the burden ofproof was on the respondent to establish that it honestly believed thatHarmon's stubbornness and bad temper "associated with his unionactivities" at the Lake Shore Tire & Rubber Company was "unreason-able" or extended "beyond the permissible bounds of union activities" ;(2) that the respondent's failure to introduce the Lewis System'sreport concerning the investigation of Harmon in itself warrantedthe Trial Examiner in discrediting the respondent's witnesses withrespect to their contents; and (3) that Personnel Manager Eib ad-67N.L R.B,No 79584 FIRESTONE TIRE & RUBBERCOMPANY585mitted that Harmon's union activities at Lake Shore were the reasonfor the respondent's refusal to hire him.With respect to point one,we are of the opinion that the TrialExaminer is in error as to where the burden of proof lies. Theburden was on counsel for the Board to prove that the respondent wasdiscriminatorily motivated in refusing to employ Harmon rather thanon the respondent to prove the opposite.As for point two, it appearsthat no objection was made to the introduction of oral testimony con-cerning thecontents of the reportand that there ;ortcouldhave beenoffered in evidence by counsel for the Board.Under these circum-stances we do not feel that the respondent's failure to offer the reportin evidence in itself warrants discrediting the respondent'switnesseswith respect to what they relied on in refusing to employ Harmon.The testimony of Harmon,' upon which the Trial Examiner based hisfinding of an admission by Personnel Manager Eib,is ambiguous andequivalent to no more than an admission by Eib that Harmon's"unionism" was discussed during the conversation in question.Con-sistent with this view is Eib's denial that lie at any time told Harmonthat the respondent would not employ him because he had been acommitteeman or steward or had been active in adjusting grievancesat the Lake Shore Tire & Rubber Company.On the other hand there is uncontradicted testimony in the recordnegativing a finding of discrimination in this case.Thus, althoughthe respondent was aware at an early date that Harmon was active inunion affairs,it nevertheless thereafter undertook an extensive investi-gation of Harmon's qualifications and did not pass upon these qualifi-cations until the investigation was completed.The respondent hasemployed other union members.And the record is wholly devoid ofevidence pointing to an anti-union animus on the part of the re-spondent.Upon the entire record we are of the opinion,and find, that theevidence fails to establish that Harmon was refused employment be-cause of his union membership and activities.Accordingly,we shalldismiss the complaint.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders thatiHarmon's testimony is as followsQ Didn't you [Harmon]say. "It is my unionism which has prevented me fromgetting employment here"?A That was discussed in the conversation, 3 esQ Did you say that?A.He [Eib] and I both did. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe complaint against the respondent, Firestone Tire & Rubber Com-pany, Des Moines, Iowa, be, and it hereby is, dismissed.INTERMEDIATE REPORTStanley D. Kane, Esq,for the Board.Harold L Mull, Esq.,of Akron, Ohio, for the respondent.STATEMENT OF THE CASEUpon a charge duly filed by Herbert E. Harmon, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the EighteenthRegion(Minneapolis,Minnesota), issued its complaint dated May 21, 1945,against Firestone Tire & Rubber Company, Des Moines, Iowa, herein called therespondent, alleging that the respondent had engaged in and wasengaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, herein called the ActCopies of the complaint together with notices ofhearing were duly served upon the respondent and upon Herbert E. Harmon.With respect to the unfair labor practices the complaint alleged in substancethat the respondent refused to hire Herbert E Harmon on April 25, 1945, andhas since that, time continued to refuse to hire him-, because he joined the UnitedRubber Workers of America, C. I 0., herein called the Union, and because heengaged in concerted activities with other members of the Union ; and therebyengaged inconduct violative of Section 8 (1) and (3) of the Act.In its duly filed answer the respondent denied that it had engaged in the allegedunfair labor practices.Pursuant to notice a hearing was held at Des Moines, Iowa, on June 7, 1945,before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, andto introduce evidencebearing onthe issues, was affordedall parties.At the opening of the case the respondent objected to the taking of testimonyon the ground that the complaint did not state an unfair labor practice withinthe meaning of the ActThe undersigned overruled the objection.'At theclose of the Board's case the undersigned reservedruling on amotion by therespondent to dismiss the complaint.The respondent renewed its motion nearthe close of the hearing and the motion was then denied.At that time theundersignedgranted without objection a motion of Board's counsel to conformthe pleadings to the proof "as to formal matters." Both the Board and therespondent participated in oral argument at the conclusion of the taking oftestimony, and have filed briefs with the undersigned.Upon the entire record in the case and upon his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTFirestone Tire & Rubber Company is an Ohio corporation with its principaloffice at Akron, Ohio. It operates a tire manufacturing plant at Des Moines,Iowa, the sole plant involved in this proceeding.1The respondent citedN. L R.B v. National Casket Co.,107 F. (2d) 992(C C A. 2),to support its motion.However,this question was adjudicated inPhelps Dodge Corpora-tion v N.L. R B.,313 U. S. 177. FIRESTONE TIRE & RUBBER COMPANY587Itwas stipulated by the parties that the respondent purchases raw materialsfor its Des Moines plant valued in excess of $100,000 per year, all of which wereshipped to its plant from points outside the State of Iowa.Each year, finishedproducts valued in excess of $100,000.00 are shipped from its Des Moines plantto points outside the State of Iowa.At the hearing the respondent admitted that it is engaged in commerce withinthe meaning of the Act..Jr.THE ORGANIZATION INVOLVEDUnited Rubber Workers of America is a labor organization affiliated with theCongress of Industrial Organizations and admits to membership employees of therespondent.IIITHE UNFAIR LABOR PRACTICESA. The refusal to hireHerbert E. Harmon began his employment as a rubber worker in 1929 at theLake Shore Tire and Rubber Company, Des Moines, Iowa, hereinafter referredto as Lake Shore.He remained in the employ of Lake Shore until December1941, at which time he was laid off by reason of a substantial curtailment in thatCompany's operations.'The record show that during his employment at LakeShore he worked in various phases of tire manufacturing. In March 1942, hewas employed by United States Rubber Company, also located in Des Moines,and hereinafter referred to as U S. Rubber. On or about April 25, 1945, he re-quested and was granted a release from that Company.His duties at U. S.Rubber were, in the main, similar in nature to his duties at Lake Shore. ThatHarmon was an experienced and efficient rubber worker is uncontradicted inthe record.In 1938, while in the employ of Lake Shore, Harmon joined the Union and im-mediately thereafter became extremely active in its behalf.His union activitiesled to his selection as a shop steward and as a member of the Union's executivecommittee.As shop steward he was required to present union grievances to themanagement, and as a member of the executive committee he participated innegotiations which resulted in a closed-shop contract between the Union and LakeShore.Harmon's union activities while employed at U. S. Rubber paralleled hisunion activities at Lake ShoreAs an example, during the union organizing cam-paign at U S Rubber, Harmon signed up approximately 500 members whichfact was highly instrumental in establishing the Union as the bargaining agentfor U. S. Rubber's production and maintenance employees. After the Union wasestablished be served as a building steward and also as a member of the com-mittee which negotiated a collective bargaining agreement between that Com-pany and the Union.'In January 1945, the respondent's tire manufacturing plant in Des Moineswas under construction, and the evidence shows that it was not until February26, 1945, that actual production operations were started.However, the respond-ent's personnel manager, Dwight Eib, opened an office in Des Moines sometimein November 1944, for the purpose of hiring workers for its future operations.In the middle of January 1945, Harmon visited Eib and requested employment2Harmon left Lake Shore in 1931 to work on a farm and was rehired in 1932.'The facts set forth above relative to Harmon's employment and union activities aretaken from Harmon", uneontradicted testimony which is credited by the undersigned 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut was told that he would have to get his release from the U. S. Rubber beforeanything further could be done in the matter.A few weeks following this visit,Harmon wrote to the respondent again requesting employment but the respondentfailed to answer his letter.Sometime thereafter Harmon telephoned Eib andan application for employment was mailed to him which he filled out and mailedback to the respondent.In April, Harmon again visited Eib's -office but on this occasion he was re-ferred to Robert Schaller, the respondent's assistant personnel manager.Afterinquiring about Harmon's experience as a rubber worker, Schaller told him hewould have to procure a release from U. S. Rubber before the respondent couldemploy him.Harmon thereafter requested and was granted his release by thatcompany on April 25. 1945, as stated hereinbefore, and on the same day presenteditto Schaller.'Harmon was then given a "personal history application" bySchaller and, according to Schaller's testimony, while Harmon was filling outthe application, he checked by telephone certain references furnished therein,among which were Lake Shore and U. S. Rubber. It is Schaller's testimony thathe looked over Harmon's completed application and then informed Harmonthat he "would not be acceptable to our operations" because of "his bad temperand stubborn disposition."Harmon thereupon asked him if his union activi-ties were not the real reason for not being hired and that he replied "definitelyno."Schaller also testified that "I believe I told Mr. Harmon to come in andsee me the following day; that I would take his application up with Mr. Eib"...that Harmon came back the next day, "and I told him that I had takenup this case with Mr. Eib and the answer was still the same." It is also Schal-ler's testimony that he was apprised of Harmon's "bad temper and stubborndisposition" by Personnel Manager Benton of Lake Shore, who also stated at thetime that Harmon was not eligible for reemployment at that Company for thesame reason. Schaller admitted that during the same conversation with Ben-ton he was also apprised of the fact that Harmon was active in the Union whileemployed there. Schaller further admitted that his inquiry at U. S. Rubber dis-closed that Harmon's employment record there was good and that he was eligiblefor reemployment by that company.Eib testified that shortly after Harmon talked to Schaller, Harmon came intohis office, "asking why Firestone did not employ him." In answer to Harmon'squestion, he told him that he was not eligible for employment at that time becausehe desired to make a more complete investigation of the references found in hisapplication in view of certain information he received from Benton and thefact that U. S. Rubber was willing to release him at a time when that companywas critically in need of men.Eib further testified that a few days before May 10, Harmon again contactedhim and that he told Harmon that his investigation was still going on. Eibtestified further that on or about May 10, he had another conversation withBenton wherein"Mr. Benton reiterated that Mr. Harmon was not eligible forreemployment at the Lake Shore Tire & Rubber Company.I questioned him,why,-and it was pointed out that Mr.Harmon had an extremely bad temperwhich he could not control, and also that he was very stubborn." 6 Eib alsotestified that during that conversation, Benton mentioned the fact that Harmonwas a member of the local union at Lake Shore but that Benton did not expandon that statement.4There is no serious conflict in the record with respect to the several contacts Harmonhad with the respondent's employment office between the middle of January and April 25.6From Eib's testimony,it appears that he had his first conversation with Benton justprior to-May 1. FIRESTONE TIRE & RUBBER COMPANY589Eib testified on direct examination that Harmon's union activities were nottaken into consideration when he made the decision not to hire him.Also ondirect examination he stated that his unwillingness to hire Harmon was basedsolely upon the information he had received from Benton concerning Harmon'sstubbornness and argumentativeness as well as Lake Shore's position with respectto the rehiring of Harmon.However, on cross-examination he testified thaton or about May 5,6 he retained the Lewis System, a private detective agency,for the purpose of rechecking the information furnished by Benton,' that onMay 23 a report was received from that agency which substantiated the informa-tion received from Benton, and that it was solely on the basis of the report thathe refused to hire Harmon 8 Also on cross-examination, he stated that it wasthe respondent's usual policy to make its own investigation of prospective pro-duction employees, that it retained the Retail Credit Agency to investigate Sal-aried employees, but that on approximately 10 occasions it had also used thatagency to investigate production workers;' and that the Lewis System wasused for the first time to investigate Harmon.Harmon testified that on April 25, the day he handed his release to Schaller,he was told that his application for employment would be brought to Eib'sattention and that he should return the following dayHe returned the fol-lowing day and was told by Schaller that Eib had issued instructions not to hirehim.He was also told by Schaller, he testified, that the respondent decidednot to hire him for the reason of certain information it had received from Benton,which was, in substance, that a plant manager of Lake Shore advised its per-sonnel office not to rehire him because of the stubborn manner in which hehandled union grievances while he was employed there.According to Harmon,he thereupon explained to Schaller his duties as a union steward and the pro-cedure he followed in adjusting grievances at Lake Shore.'°After this conversation, Harmon stated that he went to see Benton in orderto learn mole fully the exact status of his record at Lake Shore, that he bad aconversation with Benton, and that Benton told him "that Mr. Fraser (plantmanager for Lake Shore) had left word that I was not to be employed: thatI was too much-that is, taking too much for granted, going through the unionlines of work taking tip time, and through the grievance procedure, and he,[Fraser] himself, didn't approve of that," and also that "I had been the dis-turbance on grievance matters at U. S. Rubber Company."Following this conversation with Benton, Harmon testified that he contactedEib and, after relating his visit with Benton, a long discussion followed regardingunionism during which both he and Eib admitted that his union activities at LakeShore prevented him from getting employment with the respondent.' Eib didnot deny this discussion with HarmonHarmon also testified that during hismany conversations with Eib there was never any mention made by Eib thatThe charge in this case was filed with the Board on May 3Ed) and Schaller both testified that they did not recheck Harmon's iecord at IT SRubbersThe respondent did not offer the Lewis Sy stem's report in evidencexEib did not testify as to whether the Retail Credit Agency was used to investigateHarmon.'O Schaller (lid not deny having had an extended discussion concerning unionism withHarmonHarmon testified on cross-examination as followsQ Didn't you say "It is my unionism which has prevented me from getting em-ployment here" 9A That was discussed, in the conversation, yesQ Didyou say that?A He and Iboth did[Italics supplied 1 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenton told him that Harmon had a stubborn and bad tempered disposition.Hedenied that Schaller made any remark to him to the effect that Schaller wasinformed by Benton that he was exceedingly argumentative with other employeesat Lake Shore, and said that he could not recall Schaller ever stating that he wassupposed to have had a bad temper.Harmon's testimony regarding his conver-sation with Benton which revealed that the only reason Harmon was ineligiblefor reemployment at Lake Shore was because of certain instructions left in LakeShore's personnel office by its plant manager, and that the motivating reason forsuch instructions was that the plant manager had a certain amount of difficultyin adjusting union grievances with Harmon, remains uudenied oil the recordAfter considering the entire testimony of Harmon, Eib, and Schaller, theundersigned finds that the testimony of Harmon, in the main, was detailed andconvincing while that of Eib and Schaller was manifestly general and somewhatevasive.Moreover, the record discloses certain conflicts between the testimonyof Schaller and that of Eib a The undersigned credits the entire testimony ofHarmon.The record shows that Harmon was an efficient and experienced rubber worker.The respondent does not deny the fact that at the time Harmon sought employ-ment as a rubber worker it was endeavoring to hire that type of worker for itsplant 13The respondent contends, however, that Harmon was refused employmentsolely on the grounds furnished by Benton, and which were allegedly supported bythe Lewis System's report, namely, that Harmon was possehsed of a stubbornand bad tempered dispositionThe respondent further contends that its agentshad a legal right to rely on the information it received from Benton if they choseto do so and that it is immaterial whether the information is true or false.It is difficult for the undersigned to believe that the respondent, while seekingworkers at it time when there is a stringent manpower shortage, should demandthat its employees who are engaged in a mass production operation be bothpliable and placid.Moreover, after considering the entire record, there is noconvincing evidence found therein to support a finding that the allegedly stubbornand bad tempered disposition of Harmon in any manner affected his duties asa rubber worker. On the other hand there is clear and convincing evidence thatHainion's union activities alone was the only reason for the position taken byLake Shore regarding the rehiring of Harmon.From the entire body of the evidence, it is a fair inference, and the undersignedfinds, that Benton informed Eib and Schaller that Harmon's stubbornness andhad tempered disposition was associated with his union activities rather thanin connection with his production work, and that this information »as relayedto Harmon by both Eib and Schaller.Itmay have been a fact that Harmon was persistent in his demands whileperforming his duties as an officer of the Union while at Lake Shore, but it isawell known fact that during collective bargaining negotiations both manage-nient and labor, as a general rule, are persistent in their demandsFor thisreason it was incumbent upon the respondent to adduce evidence to show thatAn example of this is that Schaller testified that the Lewis Systemwas used on morethan one occasion by the respondent, while Rib testified that the investigation of Harmonwas the only time that agency was ever usedAnother example is that Schaller testifiedthat be told Harmon on or about April 25 that Bib instructed him not to hireHarmon,while Eib testified that Harmon was never iefused employment until May 23, the date onwhich Ell) received the Lewis System Report13Lee Keyser, Area War Manpower Director, testified that the respondenthad an un-filled order for rubber workeis on file in his office on April 25 and that at the time of thehearing the order was still unfilledHe alsotestified that the respondent has the highestpriorityamong similarindustries in the D's .Mines Area FIRESTONE TIRE & RUBBER COMPANY591it honestly believed Harmon's attitude or temperament, while engaged in unionactivities,was unreasonable, or that it honestly believed Harmon went beyondthe permissible bounds of union activity, in order that the allegation of arefusal to hire for union activities found in the complaint could be dissipated.'This the respondent failed to do.B Concluding findingsSince thecredible evidence shows, and the undersigned has found, thatboth Eib andSchallertoldHarmonthat they had been informed by Bentonthat his stubbornness and bad temper were revealed to Lake Shore through hisunion activities, the undersignedis unableto credit the respondent's contentionthat bothEib and Schallerrelied only on that part of Benton's statements tothem which related toHarmon's temperament.Also, since the respondent failedto introduce in evidence the Lewis System's report which allegedly supportedthe information received from Benton and winch the respondent allegedly reliedupon to refuseHarmonemployment, the undersigned does not give credence tothe testimony of respondent's witnessesrelatingtheretoFinally, since thecredible testimonyof Harmonreveals that during a conversation between Eiband Harmon.in which Harmon'sunion activities at Lake Shore was extensivelydiscussed,Eib admitted that such activities was the reason for the respondent'sretusal to hire him, and the additional tact that the respondent introduced noevidence to show that it believed that such activities were beyond the permissiblebounds of union activity, it must be found that the refusal to hire Harmon Iiasviolative of the Act.IV.THE. EFI.ECT OF THE UNFAIR I AItOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening arilobstructing commerce and the free flow of commerce.V THE REMEDYSince it has been round that the respondent has engaged in certain unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Rubber Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization within the meaning of Section 2(51 of the Act.2By discriminating in regard to the hire of Herbert E Harmon and theieb,;discouraging membership in United Rubber Workers of America, the respondent,Firestone Tire & Rubber Company, has engaged in. and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the ex-ercise of rights guaranteed in Section 7 of the Act, the respondent has ongaged14 SeeAlatter of Fred A Snow Company,53 N L R B 977. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDinand is engaging in unfair labor practices within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact, and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,Firestone Tire & Rubber Company, Des Moines, Iowa, its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organization ofits employees, by discriminating in regard to the hire and tenure of employmentor any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in their rights to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingand other mutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer immediate employment without prejudice to full seniority and othertights and privileges to Herbert E. Harmon, at the same or a substantiallyequivalent position at which he would have been employed on April 25, 1945,as the case may be, had the respondent not unlawfully refused to hire him,placing him, if employment is not immediately available, upon a preferentiallist and thereafter, in said manner, offer him employment as it becomes available;(b)Make whole Herbert E. Harinnn for any loss of pay he may have sufferedas the result of the respondent's refusal to bile him on April 25, 1945, to thedate of offer of employment, or placement upon a preferential list as above pro-vided, less his net earnings' during the said period,(c)Post at its Des Moines, Iowa, plant, copies of the notice attached to theIntermediate Report herein, marked "Appendix A" Copies of the notice, to befurnished by the Regional Director for the Eighteenth Region, shall, after beingduly signed by the respondent's representative, be posted by it immediately uponreceipt thereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.-1dBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than foi the rrspondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking emploNment elsewhere. SeeMatterof Crossett Lumber Company,8 N L R B 440 Monies received for work performed upon}Federal,State. county, municipal, or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporation ' N L RB 311 U S 7 FIRESTONE TIRE & RUBBER COMPANY593As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations file with the Board, RochambeauBuilding,Washington 2.5, D C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefinsupport thereofImmediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) dais from the date of the order transferring thecaseto the Board.JosiPH E. GUBBINS,Trial Examiner.Dated October 22, 1945APPENDIX ANOTICE TOALL EMPLOYEI'.sPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with,restrain,or coerce our em-ployees in the exeicise of their right to self-organization,to form labororganizations,to join or assist United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations,or any other labor organiza-tion,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protectionWe will offer immediate employmentto HerbertE Harmon at the sameor -ubstantially equivalent position,itwhichhe would have been employedhad lie not been discriminated against on April 25, 1945, and make him wholefoi any loss of pay suffered as a result of the disciiniination, placing him, ifemployment is not immediately available,upon a preferential list andtheieafter,in said manner,offer him employment as it becomes availableAll ourempio,%ees are free to become or remain members of the above-namedunion or any other labor organizationWe will not discriminate in regard tohire of tenure ofemploymentor any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganizationTHE FIRESTONE TIRE & RUBBERCOMPANYDated ---------------------- By------------------(Representative)(Title)NOTE--Anyof the above-named employees presently serving in the ArmedForcesof the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 daysfromthe date hereof, and must notbe altered,defaced, or covered by any other material(92148--46-N 067--:::)